People v Santiago (2016 NY Slip Op 00010)





People v Santiago


2016 NY Slip Op 00010


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Mazzarelli, Sweeny, Saxe, Moskowitz, JJ.


16527 2262/09

[*1] The People of the State of New York, Respondent, —
vBrian Santiago, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alejandro Fernandez of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Karen Swiger of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered on or about November 10, 2011,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: JANUARY 5, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.